15 F.3d 1159
304 U.S.App.D.C. 428
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.AQUATHIN CORPORATION, Appellant,v.AQUATHIN CORPORATION OF GREATER WASHINGTON, D.C., et al.
No. 92-7105.
United States Court of Appeals, District of Columbia Circuit.
Jan. 12, 1994.

Before:  SILBERMAN, BUCKLEY and GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the appellant.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the judgment of the district court be affirmed substantially for the reasons stated in the district court's memorandum filed April 2, 1992.  The district court's findings are not clearly erroneous.   See Anderson v. City of Bessemer City, N.C., 470 U.S. 564 (1985).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.